 In the Matter of RucKMAN COAL COMPANYandUNITEDNINEWORKERS OFAMERICA, DISTRICT#23, AFFILIATED WITH THE C. I. O.andPROGRESSIVE MINE WORKERS OFAMERICA,DISTRICT#5,AFFILI-ATEDWITH THE A. F. OF L., PARTY TO THE CONTRACTIn the Matter of RUCKMAN COAL COMPANYandUNITEDMINEWORKERS OF AMERICA,DISTRICT#23, AFFILIATED WITHTHE C. I. O.CasesNos.C-1409 and R 1606, respectively.Decided November13, 1939Coal Dlininzg Industry-Settlement:stipulation providing for compliance withthe Act, including disestablishmeut of company-dominated union and reinstate-ment and backpay-Order:entered on stipulation-InvestigationofRepresenta-tives:stipulated: respondent refuses to recognize either of rival labor organiza-tions unless certified by the Board-UnitAppropriate for Collective Bargaining:stipulated: all persons employed in the mining operations of the respondent asproduction employees, excluding superintendents, mine foremen, section foremen,room bosses,face bosses,top bosses,entry bosses,electricians in a supervisorycapacity, all other supervisory employees, and "guards" or "watchmen"-Rep-resentatives:eligibility to participate in choice: employees reinstated pursuantto Board's Order ; stipulation as to--Rlcction Ordered:pursuant to stipulation.Mr. Arthur R. Donovan, Mr. Colonel C. Sawyer,andMr. RobertD. Malarney,for the Board.Mr. F. V. Ruckman,of Providence, Ky., for the respondent.Mr. Ed. J. Morgan,of Madisonville, Ky., andMr. Earl E. Houck,ofWashington, D. C., for the United.Mr. Jo7zn R. Kane,of Springfield, Ill., for the Progressive.Mr. Langdon. WestandMiss Margaret Holmes,of counsel to theBoard.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United MineWorkers of America, District #23, affiliated with the Congress ofIndustrialOrganizations, herein called the United, the NationalLaborRelationsBoard, herein called the Board, by the RegionalDirector for the EleventhRegion(Indianapolis, Indiana)issued its17 N. L.R. B., No. 50.604 RUCKMAN COAL COMPANY605complaint 1 dated October 20, 1939, against Ruckman Coal Company,Providence,Webster County, Kentucky, herein called the' respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning' of Sec-tion 8 (1), (2), and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.A copy ofthe complaint accompanied by notice of hearing was duly served uponthe respondent, the United, and Progressive Mine Workers of Amer-ica,District#5, affiliated with the American Federation of Labor,herein called the Progressive.The respondent did not file an answerto the complaint.On or about October 18, 1939, the United filed with the RegionalDirector a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of the respondentand requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the Act.On October 20, 1939,the Board, acting pursuant to Section 9 (c) of the Act and Article III,Section'3, Article III, Section 10 (c) (2), and Article II, Section 36`(b), of National Labor Relations Board Rules and Regulations-Series2, ordered an investigation upon the petition and authorized the Re-gionalDirector to conduct it and to provide for an appropriatehearing upon due notice and further ordered that the two cases beconsolidated.On October 23; 1939, the respondent, the United, theProgressive, and counsel for the Board entered into a stipulation insettlement of the case subject to the approval of the Board. The stipu-lation provides as follows :STIPULATIONRuckman Coal Company, hereinafter called the Respondent;United Mine Workers of America, District #23, affiliated with theCongress of Industrial Organizations, hereinafter sometimescalled the United; the Progressive Mine Workers of America,District#5, affiliated with the American Federation of Labor,hereinafter sometimes called the Progressive ; and Arthur R.Donovan, Regional Attorney for the Eleventh Region of the Na-tional Labor Relations Board, Colonel C. Sawyer and Robert D.Malarney, Attorneys, National Labor Relations Board, herein-after sometimes called the Board, hereby stipulate and agree that :IUpon charges duly filed by the United on December 7, 1938, theNational Labor Relations Board, by its Regional Director for the1This case was consolidated with several others by orders of the Board dated August 9,1937,May 3, 1939, and July 17, 1939, respectively.These orders of consolidation wererevoked by the Board's orderdated October 20, 1939. .606DECISIONS OF NATIONAL LABOR RELATIONS BOARDEleventh Region, acting pursuant to authority granted in Section10 (b) of the National Labor Relations Act (49 Stat.449), here-inafter sometimes called the Act, and pursuant to authoritygranted by the Board's Rules and Regulations,Series 2, ArticleII, Section 5, issued its Complaint on the 20th day of October1939, against the Respondent.IIUpon a Petition duly filed by the United on October 18, 1939,the Board,on October 20, 1939, directed that an investigation ofbargaining representatives be made pursuant to Section 9 (c) ofthe Act.Upon authorization by the Board, the Regional Directorfor the Eleventh Region,issued notice of hearing on October 20,1939.In the petition filed by the United, it was stated that boththe United and the Progressive claim to have been designated ascollective bargaining representative by employees in the unit al-leged in said petition to be appropriate,and the United and theProgressive are each a party to said proceeding instituted,by saidpetition by virtue of the Board's Rules and Regulations,Series 2.Article III, Section 3.IIIThe Respondent,theUnited,and the Progressive with-draw all motions and other pleadings filed by them in the pro-ceedings herein, except that the United does not withdrawthe amended charges and the petition hereinbefore mentionedin Articles I and II of this stipulation.IVThe Respondent,theUnited,and the Progressive, herebywaive their right to a hearing or hearings in these casesand all parties expressly agree that the amended charges filedon December 7, 1938, the complaint and notice of hearing issuedon October 20, 1939, the petition filed by the United on October18, 1939, the Order of the National Labor Relations Boarddirecting an investigation and the notice of hearing pursuant tothis Order for investigation, and this stipulation,may be intro-duced in the record in the proceedings herein, by filing with theChief Trial Examiner of the- National Labor Relations BoardatWashington, D. C.VThe Respondent,theUnited,and the Progressive,herebyacknowledge due service of the complaint and notice of hearingand of the petition and notice of hearing pursuant to the RUCK MAN COAL COMPANY607Board's Order directing investigation and hearing and expresslywaive any right or privilege which they may have, foi ten. (10)days notice of hearing and to the holding of a hearing or hear-ings in these cases and also waive any right or privilege whichthey may have to the making of findings of fact and conclusions,of law by the Board.VIThe Respondent specifically admits each and every allegationin paragraphs I and II of the Board's complaint herein and:stipulates and agrees that it is engaged in interstate commercewithin the meaning of Section 2 (6) and (7) of the Act.VIIThe United, the Progressive and the Independent Miners'Union, are, each and all of them, labor organizations within themeaning of Section 2 (5) of the Act.VIIIIt is agreed by and between the Respondent and the Progres-sive that the contract now in force and effect between the Re-spondent and the Progressive is hereby cancelled and is. voidand of no effect; provided, however, that nothing in this stipula-tion shall preclude the Respondent from hereafter making anagreement with the Progressive or any other labor organization(not established, maintained, or assisted by any action definedin the National Labor Relations Act as an unfair labor practice)requiring, as a condition of employment, membership therein,if such labor organization is the representative of the employeesas provided in Section 9 (a) of the National Labor Relations Act.It is further agreed that the Respondent will not recognize theProgressive or any other labor organization as the exclusiverepresentative of its employees until and unless such labor or-ganization is certified by the Board as such exclusive repre-sentative in the manner hereinafter provided.IXIt is hereby stipulated and agreed that all persons employedas production employees at Respondent's Duvan Mine, excludingsuperintendents,mine foremen, section foremen, room bosses,face bosses, top bosses, entry bosses, electricians in a supervisorycapacity, all other supervisory employees, and "guards" or"watchmen," constitute a unit appropriate for the purposes of 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargainingwithin themeaning of Section 9 (b) ofthe Act.XIt is hereby stipulated and agreed by the Respondent, theUnited, and the Progressive, that a question has arisen concern-ing the representation of the employees in the bargaining unitset forth in Article IX of this stipulation in that the Unitedand the Progressive each claim to have been designated by em-ployees'in the unit set forth above as representative for purposesof collective bargaining, within the meaning of the Act, and inthat Respondent refuses to recognize either the United or theProgressive as the exclusive representative of all the employeesin said unit until and unless the Board has made a certificationpursuant to Section 9 (c) of the Act.XIThe Respondent, the United, and the Progressive stipulateand agree that the Board shall forthwith issue a Direction ofElection.The election shall be conducted within thirty (30)days from the issuance of the Direction of Election by the Boardand shall be conducted in accordance with and pursuant to theAct, the Board's Rules and Regulations, and decisions of theBoard in representation cases.The election shall be for the pur-pose of determining whether the eligible employees desire to berepresented for the purposes of collective bargaining by theUnited, the Progressive, or by neither.The employees eligibleto vote in this election shall be all the employees in the appropri-ate unit set forth in Article IX, above, on the payroll of Re-spondent one week preceding issuance of a Direction of Electionpursuant to this Article, and those employees ordered reinstatedas a result of this stipulation.This stipulation and the ElectionReport filed on the results of the election shall constitute com-petent evidence upon which the Board may make a certificationpursuant to Section 9 (c) of the Act.XIIUpon the basis of the amended charges filed by the United onDecember 7, 1938, the complaint herein and this stipulation, theRespondent herein expressly consents to the issuance by theNation Labor Relations Board of an Order to the followingeffect : RUCKMAN COAL COMPANYORDER609Upon the basis of this stipulation and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Ruckman Coal Com-pany, Providence, Kentucky, its officers,. agents, successors, andassigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights, to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and, to engagein concerted activity for the purposes of collective bargainingof [sic] other mutual aid or protection, as guaranteed in Sec-tion 7 of the National Labor Relations Act;(b)Discouraging membership in the United Mine Workersof'America, District #23, affiliated with the Congress of Indus-trialOrganizations, or any other labor organization of its em-ployees, or encouraging membership in the Progressive MineWorkers of America, District #5, affiliated with the AmericanFederation of Labor, or any other labor organization of itsemployees, by discharging or refusing to reinstate any of itsemployees or in any, other manner discriminating in regard totheir hire and tenure of employment or any term or conditionof their employment;(c)Dominating or interfering with the administration of theIndependent Miners'. Union, or dominating or interfering withthe formation or administration of any other labor organizationor [sic] its employees, or contributing support to any such labororganization ;(d)Recognizing the Independent Miners' Union as the repre-sentative of any of its employees for the purposes of dealingwith the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment.2.Take the following affirmative action to effectuate the poli-cies of the National Labor Relations Act :(a)Offer to Quinton Gibson immediate and full reinstate-ment to his former position or a position substantially equiva-lent thereto without prejudice to any rights or privileges pre-viously enjoyed before his discharge;(b)Offer to Frank Yarbrough the second position as runneron a cutting machine job which hereafter becomes available atRespondent's Duvan mine without prejudice to any rights andprivileges which he previously enjoyed before his discharge; 610DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)The employees listed below are to be included in a list oflaid-off employees, all of whom are now being given preferenceto jobs they are capable of filling, prior to the hiring of newemployees, and upon reinstating them pursuant to this list,accord them such rights and privileges as they previouslyenjoyed before their discharge:1.Nacolian C. Cates.2.S. C. Childress.3.E. M. Greer.4.J.E. Greer.5.Herbert Pierce.(d)Tay on January 10, 1940 the sum of $50.00 to HerbertPierce.(e)Withdraw and continue to withhold all recognition ofthe Independent Miners Union as a representative of any of itsemployees for the purpose of collective bargaining with theRespondent in respect to rates of pay, wages, hours of employ-ment, and other terms or conditions of employment, and coin-pletely disestablish the IndependentMiners Union as 'suchrepresentative;(f) Immediately post notices in conspicuous places through-out its plant and maintain such notices for a period of sixty (60)consecutive days for [sic] the period until the Board issues itscertification in Case No. XI-R-233, whichever period proves tobe of shortest duration, stating (1) that the Respondent willcease and desist as aforesaid, (2) and that the Respondent willtake the affirmative action as aforesaid; these notices shall con-tain the substance of this Order, but need not be in the exactlanguage thereof;(g)Notify the Regional Director for the Eleventh Region ofthe National Labor Relations Board within a period of ten (10)days after the entry of this Order what steps have been- takento comply with said Order.XIIIThe Respondent hereby consents to the entry by an appro-priateUnited States Circuit Court of Appeals, upon applica-tion by the Board, of a decree enforcing an Order of the Boardas herein set forth in Article XII, above, and hereby waivesfurther notice of the application for such decree.The Unitedand the Progressive expressly waive any right or privilege tocontest the entry of this decree by an appropriate Circuit Courtof Appleals and hereby waive further notice of application forentry thereof. RUCI MAN COAL COMPANYXIV611Wherever the facts, spelling of names, titles or other materialand documents in the record of this proceeding shall appearinconsistent with the names, titles or other material set out andmade part of this stipulation, the spelling of names, titles andothermaterial in this stipulation shall be considered correct.XVThis stipulation shall be subject in all respects to the approvalof the Board and shall become effective immediately upon ap-proval by the Board. If this stipulation is not approved by theBoard, it shall be of no force and effect and shall not be used asevidence against the parties hereto in any subsequent proceeding,herein.The entire agreement between all parties hereto is containedwithin the terms of this stipulation, and there is no verbalagreement of any kind which varies, alters, or adds to saidstipulation in any respect.On November 10, 1939, the respondent, the United, the Progressive,and counsel for the Board entered into a Supplemental Stipulationwhich provides as follows:SUPPLEMENTALSTIPULATIONIt is hereby stipulated, consented to and agreed, by and be-tweenRuckman Coal Company ; United Mine Workers ofAmerica, District #23, affiliated with the Congress of IndustrialOrganizations; the Progressive Mine Workers of America, Dis-trict#5, affiliated with the American Federation of Labor; andArthur R. Donovan, Regional Attorney for the Eleventh Regionof the National Labor Relations Board, Colonel C. Sawyer andRobertD.Malarney,Attorneys,NationalLaborRelationsBoard, as follows :1.That paragraph VII of the complaint in the above entitledproceedings, numbered XI-C-315, be deemed amended so as notto include in it any reference to Iray Morse, and that his namebe stricken from the complaint.On November 10, 1939, the Board issued its order approving theabove Stipulation and Supplemental Stipulation, making them partof the record in the case, and transferring the proceeding to theBoard for the purpose of entry of a Decision, Order and Directionof Election by the Board. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above stipulation, as supplemented, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 2The respondent, a Kentucky corporation with its principal officeand place of business in the town of Providence, Webster County,Kentucky, is engaged at a place of business called the Duvan minenear the town of Providence, Webster County, Kentucky, in the min-ing, sale, and distribution of coal.Respondent, in the course and conduct of its business, causes andhas continuously caused a substantial quantity of coal, consisting ofmore than 50 per cent of the products mined, sold, and distributedby it as a part of its business, to be supplied, delivered, and trans-ported, in interstate commerce from its Duvan mine in the State ofKentucky.The respondent agreed that it is engaged in interstatecommerce within the meaning of the Act.We find that the above-described operations constitute a con-tinuous flow of trade; traffic, and commerce among the several States.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District #23, affiliated with theCongress of Industrial Organizations; the Progressive Mine Workersof America, District .$k5, affiliated with the American Federation ofLabor; and Independent Miners Union, are labor organizations asdefined in Section 2 (5) of the Act.III. THEQUESTION CONCERNING REPRESENTATIONIn accortlane'e with the terms of the stipulation, we find that theUnited and the Progressive each claimed to have been designated byemployees in the unit hereinafter found to be appropriate for thepurposes of collective bargaining as their bargaining agent and thatthe respondent refuses to recognize either the United or the Pro-gressive as the exclusive representative of all the employees in saidunit until and unless the Board has made a certification pursuant toSection 9 (c) of the Act, and that therefore a question has iris-en,concerning representation of the employees of the respondent.o The facts set forth in this section are based upon allegations In the complaintadmitted by therespondent. Ri7CKMAN COAL COMPANYIV. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCE613.We find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITWe find, in accordance with the terms of the stipulation, that allliersons employed in the mining operations of the respondent as pro-duction employees, excluding superintendents, mine foremen, sectionforemen, room bosses, face bosses, top bosses, entry bosses, electriciansin a supervisory capacity, all other supervisory employees, and"guards" or "watchmen," constitute a unit appropriate for the pur-poses of collective bargaining, and that such unit will insure to thesaid employees the full benefit of their right to self-organization andcollective bargaining and will otherwise effectuate the policies of theAct.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of the employees of the respondent can best be resolved bythe holding of an election by secret ballot. In accordance with theterms of the stipulation, we find that the employees eligible to votein the election shall be all employees in the appropriate unit on thepay roll of the respondent 1 week preceding the issuance of the Direc-tion of Election, including- the employees ordered reinstated as aresult of the Board's order,infra.Upon the basis of the above findings of fact a'n.d the stipulation,and upon the entire record in the case, the Board makes thefollowing :COI CLUSIONS OF LAW1.United Mine Workers of America, District x$23, affiliated withtheCongress of Industrial Organizations, and Progressive MineWorkers of America, District #5, affiliated with the American Fed-eration of Labor, are labor organizations within the meaning ofSection 2 (5) of the Act.2.A question affecting commerce has arisen concerning the repre-sentation of employees of Ruckman Coal Company, Providence,Webster County, Kentucky, within the meaning of Section 9 (c). andSection 2 (6) and (7) of the National Labor Relations Act. 614DECISIONS OF NATIONAL" LABOR RELATIONS BOARD3.All persons,. employed in the mining operations of the respond-ent as production employees, excluding superintendents, mine fore-men, section foremen, room bosses, face bosses, top bosses, entrybosses, electricians in ' a supervisory capacity, all other supervisoryemployees, and "guards" or "watchmen," constitute a unit appropri-ate for collective bargaining, within the meaning of Section 9 (b)of- the Act.ORDERUpon the basis of the above findings of fact, stipulation, supple-mental stipulation, and the entire record in the case, and pursuantto Section 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders-that Ruckman Coal Company,Providence, Webster County, Kentucky, its officers, agents, successors,and assigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouragingmembership in United MineWorkers ofAmerica, District #23, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees, orencouraging membership in Progressive Mine Workers of America,District#5, affiliated with the American Federation of Labor, orany other labor organization of its employees, by discharging orrefusing to reinstate any of its employees or in any other mannerdiscriminating in regard to their hire and tenure of employmentor any term or condition of their employment.;(c)Dominating or interfering with the administration of theIndependent Miners Union, or dominating or interfering with theformation or administration of any other labor organization of itsemployees, or contributing support to any such labor organization;(d)Recognizing the Independent Miners Union as the repre-sentative of any of its employees for the purposes of dealing withthe respondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Quinton Gibson immediate and full reinstatementto his former position or to a ,position equivalent thereto without 615prejudice to any rights and privileges previously enjoyed before his.discharge;(b)Offer to Frank Yarbrough the second position as runner on,itcuttingmachine job which hereafter becomes available at re-spondent's Duvan mine without prejudice to any rights and privi-leges which he previously enjoyed before his discharge;(c)The employees listed below are to be included in a list oflaid-off employees, all of whom are now being given preference to,jobs they are capable of filling, prior to the hiring of new employees,and upon reinstating them pursuant to this list, accord them suchrights and privileges as they previously enjoyed before theirdischarge :1.Nacolian C. Cates.2.S. C. Childress.3.E. M. Greer.4.J.E. Greer.5.Herbert Pierce.(d)Pay on January 10, 1940, the sum of $50 to Herbert Pierce;(e)Withdraw and continue to withhold all recognition of the,Independent Miners Union as a representative of any of its em--ployees for the purpose of collective bargaining with the respondentin respect to rates of pay, wages, hours of employment, and other,terms or conditions of employment, and completely disestablish the,Independent Miners Union as such representative;(f) Immediately post in conspicuous places throughout its plantand maintain such notices for a period of sixty (60) consecutive.days or for the period until the Board issues its certification inCase No. R-1606, whichever period proves to be of shortest dura--tion, stating : (1) that the respondent will cease and desist as afore-said; (2) and that the respondent will take the affirmative action as:aforesaid; this notice shall contain the substance of the Order, butneed not be in the exact language thereof;(g)Notify the Regional Director for the Eleventh Region ofthe National Labor Relations Board, within a period of ten (10)days after the entry of this Order, what steps have been taken tocomply with said Order.AND IT is FURTHER ORDERED that the name of Iray Morse be, andhereby is, stricken from the complaint and the complaint, in so far-as it relates to the case of Iray Morse, be, and hereby is, dismissed..DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor-247384-40-vol. 17-40 616DECISIONS OF NATIONALLABOR RELATIONS BOARDRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Ruckman Coal Company, Providence, Webster County, Ken-tucky, an election by secret ballot shall be conducted within thirty(30) days from the date of this Direction under the direction andsupervision of the Regional Director for the Eleventh Region, act-ing in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all persons employed in the mining operations of RuckmanCoal Company, Providence, Webster County, Kentucky, as produc-tion employees on the pay roll of the respondent 1 week precedingthe issuance of this Direction of Election, including the employeesordered reinstated as a result of the Board's Order, but excludingsuperintendents,mine foremen, section foremen, room bosses, facebosses, top bosses, entry bosses, electricians in a supervisory capacity,all other supervisory employees, and "guards" or "watchmen," todetermine whether they desire to be represented by United MineWorkers of America, District #23, affiliated with the Congress ofIndustrial Organizations, or Progressive Mine Workers of America,District#5, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.